DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 2/1/2022 are acknowledged.  Claims 25, 37, 40, 42-43, 46, 48-49, 56-57, 70, 73, 75-76, 79, 81-82, and 87 are amended.  Claims 25-87 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/1/2022 is acknowledged.
Claims 56 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 25-55 and 57-86 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 1/13/2021 and 7/16/2021 have been considered.  Signed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 38-39, 49, 51, and 57-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 39 and 72 are rendered indefinite by the phrase “prior to said administering”.  It is not clear what this phrase refers to.  In addition, the claim is indefinite because it requires the subject to be non-responsive or partially responsive to administration of the checkpoint inhibitor, but also to not have had an anti-cancer agent or therapy administered.  It is not clear how one would know that a person was a non- or partial responder without having administered the checkpoint inhibitor.
Claims 49 and 82 are rendered indefinite by the recitation of “the strain deposited under accession number NCIMB 42488”.  On pages 17 and 18 of the specification, applicant states “References to cells of the Enterococcus gallinarum strain deposited under accession number NCIMB 42488 encompass any cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42488” and “In some embodiments, reference to cells of the Enterococcus gallinarum strain deposited under accession number NCIMB 42488 refers to cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42488, but which are not the strain deposited under NCIMB 42488.”  Therefore, strains deposited under the accession number NCIMB 42488 are not required to be deposited under the accession number NCIMB 42488.  The words themselves are thus unclear and it is also not clear which particular strains have the “same safety and therapeutic efficacy characteristics” as the strain that is actually deposited.
Claim 51 is rendered indefinite by the recitation of “PF-06688992”.  PF-06688992 is known to be an antibody drug conjugate, but it is not known what the components of this conjugate are.  As evidenced by Newman (Mar. Drugs, 17:324, pages 1-18, 2019), page 2, some ADCs are known in the art only by a name, but lack information about the drug.
Claim 57 is rendered indefinite by the recitation of both camrelizumab and INCSHR1210 in the Markush group.  Camrelizumab and INCSHR1210 are the same thing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 57-63, 65-70, and 72-86 are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al (WO2017/085520; IDS filed 1/13/2021, which has priority to GB1520502.4, 2015) in view of Medscape (Nivolumab information page, 2016, accessed 3/24/2022, https://web.archive.org/web/20160703023846/http://reference.medscape.com:80/drug/opdivo-nivolumab-999989).
The instant claims are drawn to methods of treating cancer comprising administering a first composition that comprises a strain o Enterococcus with at least 95% sequence identity to SEQ ID NO:2 and a second pharmaceutical composition comprising a checkpoint inhibitor selected from the group consisting of: Nivolumab, BGB-A317, cemiplimab, PDR001, camrelizumab, BCD-100, IBI308, AGEN2034, INCSHR1210, MEDI0680, JS001/PD1, CC-90006, BI 754091, JNJ-63723283, PF-06801591, GLS-010, AB122, Sym021, MGA012, LZM009, genolimzumab, AK105, and TSR-042, whether said first pharmaceutical composition is administered to said subject by oral administration and said second pharmaceutical composition is administered to said subject by parenteral administration.
Mulder et al disclose methods of treating cancer by administering a composition comprising the Enterococcus gallinarum strain deposited under accession number NCIMB 42488 (which contains SEQ ID NO:2) and an additional therapeutic component such as nivolumab or MEDI0680 (see page 3, lines 10-21 and page 14, lines 1-4).  The bacteria can be delivered orally and daily (see page 16, lines 24-26 and page 17, lines 1-3).  The cancer type can be, among others, non-small cell lung cancer (see page 13, lines 4-6).  Mulder et al disclose that certain embodiments are for use in treating patients that have previously received chemotherapy (see page 12, lines 32-33).  This necessarily means there are embodiments where the patient has not received chemotherapy.  Mulder et al also disclosed the use of the method in patients who did not tolerate chemotherapy (see page 12, lines 32-34).  That bacteria can be lyophilized, formulated for delivery to the intestine, and capable of colonizing the intestine (see page 17, lines 25-30 and page 18, lines 1-12).  The composition can contain 1x103 to 1x1011 CFU/g with respect to the weight of the composition and can also include excipients and diluents (see page 
Mulder et al differs from the instant invention in that they do not disclose parenteral administration of the second composition and they do not disclose the timing of dose administration as set forth in claims 61-67.
Medscape discloses the standard dosage forms for nivolumab.  These include IV infusion with doses every 14 or 21 days.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the standard dosing regimen for nivolumab in the method of Mulder et al, because this is the standard, approved dosing regimen for nivolumab.  Applicant has not presented any evidence that suggests the timing of the doses in combination will affect the efficacy of the method.  One would have had a reasonable expectation of success because these are the standard, approved doses and schedules for nivolumab.  
With regard to the limitation of claims 74 and 86, administration of the same products to the same patient population would necessarily lead to the same effects.

Claims 57-64, 65-70, and 72-86 are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al (WO2017/085520; IDS filed 1/13/2021, which has priority to GB1520502.4, 2015) in view of Medscape (Nivolumab information page, 2016, accessed 3/24/2022, https://web.archive.org/web/20160703023846/http://reference.medscape.com:80/drug/opdivo-nivolumab-999989), as applied to claims 57-63, 65-70, and 72-86 above, and further in view of Sheng et al (J. Clin. Phamacol., 57(S10):S26-S42, 2017).
Mulder et al in view of Medscape differs from the instant invention in that they do not disclose administration of nivolumab every 28 days.
Sheng et al disclose that, facilitated by a good understanding of nivolumab clinical pharmacology, the availability of clinical data across multiple tumor types, and well-characterized exposure-response relationships for efficacy and safety, nivolumab can be used at 480mg every 4 weeks (see page S29, column 2).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use this dosing regimen for nivolumab in the method of Mulder et al, because this is a known dosing regimen for nivolumab, which requires fewer visits for the patient. One would have had a .  

Conclusion
	Claims 25-37, 40-48, 50, and 52-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645